Citation Nr: 1501229	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  07-19 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability (other than generalized anxiety disorder) to include posttraumatic stress disorder (PTSD) and/or chronic depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the Unites States


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Cleveland, Ohio, on behalf of the Regional Office in Chicago, Illinois.  Service connection for generalized anxiety disorder was granted in a November 2012 rating decision.  

The issues were previously remanded by the Board in March 2012, September 2013 and May 2014 for additional development.  The issues have since returned to the Board.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has an acquired psychiatric disorder (other than generalized anxiety disorder) to include PTSD and/or chronic depression as a result of service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, service connection is warranted for an acquired psychiatric disability (other than generalized anxiety disorder), to include PTSD and/or chronic depression.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the Board's grant of service connection, further discussion of the VCAA is not required.  

The Veteran contends that service connection is warranted for an acquired psychiatric disorder (other than generalized anxiety disorder) to include PTSD and/or chronic depression based on several in-service incidents.  As noted above, service connection has been established for generalized anxiety disorder.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.

The Diagnostic Statistical Manual (DSM)-IV provides two requirements as to the sufficiency of a stressor:  (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response). Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

The Board also notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010). 

At the outset, the Board finds that clear and unmistakable evidence has not been presented to establish that the Veteran had a pre-existing psychiatric disability when he entered service.  As such, the Board finds that the Veteran is presumed to have been in sound condition when he entered active military service in September 1969. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In reaching the foregoing conclusion, the Board notes that on a May 1969 induction Report of Medical History, the Veteran checked "Yes" when asked if he then had or ever had had frequent trouble sleeping, depression or excessive worry and nervous trouble of any sort.  The Veteran wrote that he had depression and in 1969 he had acute anxiety reaction but had no recent problems.  A May 1969 pre-active duty examination report reflects that the Veteran was psychiatrically evaluated as "normal."  The VA examiner noted that the Veteran had an acute anxiety diagnosis near 1969 which resolved rapidly and his only problem at that time was insomnia.  Thus, despite the Veteran's reports of frequent trouble sleeping, depression or excessive worry and nervous trouble of any sort prior to entrance to active duty, the May 1969 medical examiner indicated that none of the Veteran's subjective complaints/responses were disabling; the Veteran was contemporaneously evaluated as psychiatrically "normal."  (See service treatment records, received and uploaded to the Veteran's VBMS electronic claims file on November 12, 2010, at page (pg.) 5, 13)).  Therefore, the Veteran's reported history does not constitute clear and unmistakable evidence that he had a preexisting psychiatric disability at the time he entered active military service.  

Thus, the question that remains is whether the preponderance of the evidence of record shows that the Veteran currently has an acquired psychiatric disorder, to include PTSD and/or chronic depression, which is etiologically related to his period of military service.  The Board will resolve reasonable doubt in favor of the Veteran and award service connection for an acquired psychiatric disorder, to include PTSD and chronic depression, in its analysis below.  

Throughout the appeal period, the Veteran has been diagnosed with several acquired psychiatric disorders including PTSD and chronic depression/dysthymic disorder.  See e.g., January 2005 VA examination.  Thus, the Veteran has a current acquired psychiatric disability.  

The Board notes the Veteran has had varying opinions regarding whether the Veteran has a diagnosis of PTSD in accordance with DSM-IV.  For example, VA treatment records reflect ongoing treatment of PTSD and PTSD diagnoses by VA staff psychiatrists.  See e.g., VA treatment records dated November 18, 2003, March 17, 2010 and February 20, 2011.  PTSD was additionally diagnosed by the February 2004 VA examiner and January 2005 VA examiner.  In contrast, VA treatment records reflect varying acquired psychiatric diagnoses and that several PTSD coordinators questioned the diagnosis of PTSD.  (See e.g., VA treatment records dated October 3, 2003 which stated a diagnosis of PTSD was questionable at best and November 10, 2010 with a dysthymia diagnosis and a note stating the Veteran's issues did not appear to be PTSD related).  The November 2007 VA examiner only diagnosed a "history" of PTSD and VA examiners in September 2010 and June 2014 found the criteria for PTSD was not met.  The June 2014 VA examiner opined that the Veteran did not experience PTSD at any time between 2003 and the present because it was more likely than not the Veteran met criteria for anxiety not otherwise specified rather than PTSD.  The Board finds that evidence for and against a diagnosis of PTSD is in relative equipoise.  Thus, resolving doubt in favor of the Veteran, there is a PTSD diagnosis for evaluation purposes.    

The Veteran has submitted multiple statements regarding stressors in Vietnam, some of which include fear of his life from enemy attack and witnessing an incident involving the death of two soldiers.  The first relevant stressor involved a car accident in the autumn of 1970.  Due to flooding and high water, two American soldiers in a US Army truck gave Vietnamese and Korean civilians a ride in the back of their flatbed across a bridge, the vehicle went off an embankment into deep water over the bridge.  Two soldiers and a large number of Vietnamese and Korean civilians were killed.  Teenage Vietnamese boys went into the water and retrieved dozens of bodies and brought the identification cards of the victims to him.  He spent a number of stressful days coordinating information that went into a report he produced.  Another reported stressor was multiple sniping incidents along a flat stretch of highway running through rice paddles.  On one occasion, he stopped a convoy for exceeding the speed limit and while he was talking to the convoy leader a bullet bounced off the ground, hit the boot of the military police man next to him, apparently ricocheted off his boot and lodged in the driver's leg.  Although a bullet never hit him, they were close enough to kick up dust at his feet and he could hear them pass.  He felt the wind before he ever heard a shot.  Another instance was when he was in the back seat of a military police gun jeep.  He felt a bullet go past his ear.  He told a military driver about this and they sent out patrol and the sniper was later killed.  That night he stopped and viewed the snipers body, he was young, aged 15-18 and earlier in the day had tried to kill him.  The sniping incidents bothered him because there was no defense and no warning.  See e.g., statement stated December 22, 2003.

The Veteran has provided consistent reports of the stressor events described and the record clearly demonstrates the Veteran had service in Vietnam.  The Veteran's DD-214 reflects his primary military specialty was that of a military policeman.  Several reports of casualties issued in December 1970 support the Veteran's contention of a drowning of two soldiers during a flood.  The Board notes Joint Services Record Research Center (JSRRC) issued a April 2007 formal finding on a lack of information required to verify stressors in connection with a claim for service connection for PTSD, however, it was admitted that sniper attacks is listed as an example of an event that is extremely difficult to verify if not impossible according to the JSRRC Guide.  Further, traumatic military experiences were conceded in the September 2011 supplemental statement of the case.  Therefore, the evidence has established the existence of an in-service stressor.

The remaining question is whether there is a link between the Veteran's acquired psychiatric disorder to include PTSD and/or chronic depression and service.  

STRs reflect normal clinical psychological evaluations upon entry and exit from active duty.  The Veteran complained of frequent trouble sleeping, depression or excessive worry and nervous trouble of any sort on both entry and exit reports of medical history.  VA treatment records reflect treatment for multiple psychiatric disorders including depression and PTSD.  Evidence in support of the claim includes the February 2004 VA examination which found the Veteran met the criteria for the diagnosis of PTSD which was related to his service in Vietnam.  The January 2005 VA examiner opined the Veteran's PTSD, anxiety and depression were most likely caused by, or the result of his military service while in Vietnam.  A psychological evaluation conducted May 3, 2007 for the purpose of disability determination revealed the presence of a documented history of PTSD that was chronic at the time of the evaluation.  A November 2007 VA general medical examination provided a diagnosis of a history of PTSD and depression without a nexus opinion.  Evidence against the claim includes a November 2007 VA mental disorders examination (other than PTSD) where the examiner opined it was more likely than not the Veteran met the criteria for generalized anxiety disorder rather than PTSD.  A September 2010 VA examiner opined it was less likely than not that the Veteran suffered from PTSD as a result of his combat experiences in Vietnam.  The most recent June 2014 VA examiner found the Veteran did meet the DSM-IV stressor criteria but did not meet the clinical criteria for a diagnosis of combat related PTSD (insufficient symptoms of avoidance).  It was more likely than not that the veteran met criteria for Anxiety, not otherwise specified rather than PTSD.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder (other than generalized anxiety disorder) to include PTSD and/or chronic depression is granted. 



____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


